    


LIBERTY OILFIELD SERVICES INC.
LONG TERM INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Liberty Oilfield Services Inc. Long
Term Incentive Plan, as amended from time to time (the “Plan”), Liberty Oilfield
Services Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of Performance Restricted Stock Units
(the “PSUs”) set forth below. This award of PSUs (this “Award”) is subject to
the terms and conditions set forth herein and in the Performance Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the
Plan, each of which is incorporated herein by reference. Capitalized terms used
but not defined herein shall have the meanings set forth in the Plan.
Participant:
_____________________
Date of Grant:
_____________________
Award Type and Description:
Restricted Stock Units granted pursuant to Section 6(e) of the Plan that are
designated as Performance Awards pursuant to Section 6(k) of the Plan. This
Award represents the right to receive shares of Stock in an amount up to
        % of the Target PSUs (defined below), subject to the terms and
conditions set forth herein and in the Agreement.
Your right to receive settlement of this Award in an amount ranging from
        % to         % of the Target PSUs shall vest and become earned and
nonforfeitable upon (i) your satisfaction of the continued employment or service
requirements described below under “Service Requirement” and (ii) the
Committee’s review and approval of the level of achievement of the Performance
Goal (defined below). The portion of the Target PSUs actually earned upon
satisfaction of the foregoing requirements is referred to herein as the “Earned
PSUs.”
Target Number of PSUs:


_____________________ (the “Target PSUs”).
Performance Period:
____________________ (the “Performance Period Commencement Date”) through
____________________ (the “Performance Period End Date”).
1st Annual Period:
_____________________ through _____________________
2nd Annual Period:
_____________________ through _____________________
3rd Annual Period:
_____________________ through _____________________
Settlement Date:
_____________________
Service Requirement:




Except as expressly provided in Section 3 of the Agreement, you must remain
continuously employed by, or continuously provide services to, the Company or an
Affiliate, as applicable, from the Date of Grant through the Settlement Date to
be eligible to receive payment of this Award, which is based on the level of
achievement with respect to the Performance Goal (as defined below).





--------------------------------------------------------------------------------





Performance Goal:
Subject to the terms and conditions set forth in the Plan, the Agreement and
herein, the number of Target PSUs, if any, that become Earned PSUs during the
Performance Period will be determined in accordance with the following table:


The “Performance Goal” for the Performance Period is .
Settlement:
Settlement of the Earned PSUs shall be made solely in shares of Stock on the
Settlement Date, which shall be delivered to you in accordance with Section 5 of
the Agreement.

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Restricted Stock Unit Grant Notice
(this “Grant Notice”). You acknowledge that you have reviewed the Agreement, the
Plan and this Grant Notice in their entirety and fully understand all provisions
of the Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
[Signature Page Follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.
LIBERTY OILFIELD SERVICES INC.




By:                            
Name:
Title:




PARTICIPANT




                            
Name:




SIGNATURE PAGE TO
PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE



--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
This Performance Restricted Stock Unit Agreement (together with the Grant Notice
to which this Agreement is attached, this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached by and
between Liberty Oilfield Services Inc., a Delaware corporation (the “Company”),
and _________ (the “Participant”). Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.
1.Award.  In consideration of the Participant’s past and/or continued employment
with, or service to, the Company or its Affiliates and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the target
number of PSUs set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each PSU represents the right to receive one
share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan; provided, however, that, depending on the
level of performance determined to be attained with respect to the Performance
Goal, the number of shares of Stock that may be earned hereunder in respect of
this Award may range from 0% to 200% of the Target PSUs. Unless and until the
PSUs have become vested in the manner set forth in the Grant Notice, the
Participant will have no right to receive any Stock or other payments in respect
of the PSUs. Prior to settlement of this Award, the PSUs and this Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.
2.    Vesting of PSUs.  Except as otherwise set forth in Sections 3, the PSUs
shall vest and become Earned PSUs in accordance with the Participant’s
satisfaction of the vesting schedule set forth in the Grant Notice (the “Service
Requirement”) based on the extent to which the Company has satisfied the
Performance Goal set forth in the Grant Notice, which shall be determined by the
Committee in its sole discretion following the end of the Performance Period
(and any PSUs that do not become Earned PSUs shall be automatically forfeited). 
Unless and until the PSUs have vested and become Earned PSUs as described in the
preceding sentence, the Participant will have no right to receive any dividends
or other distribution with respect to the PSUs.
3.    Effect of Termination of Employment or Service.
(a)    Termination of Employment or Service due to Disability or Death.
Notwithstanding anything in the Grant Notice, this Agreement or the Plan to the
contrary, subject to Section 11, upon the termination of the Participant’s
employment or other service relationship with the Company or an Affiliate due to
the Participant’s Disability or death that occurs prior to the Settlement Date,
then the Participant shall be deemed to have satisfied the Service Requirement
with respect to the PSUs, and the PSUs will remain outstanding and, subject to
the satisfaction of the Performance Goal, will be eligible to become Earned PSUs
and settled in accordance with Section 5; provided, however, that the settlement
shall occur no later than March 15 of the calendar


Exhibit A-1

--------------------------------------------------------------------------------





year following the calendar year in which the Performance Period End Date
occurs. As used herein, “Disability” means “disability” (or a term of like
import) as defined under the Participant’s employment, consulting and/or
severance agreement with the Company or an Affiliate or, in the absence of such
an agreement or definition, shall mean the Participant’s inability to perform
the Participant’s duties, after accounting for reasonable accommodation, due to
a mental or physical impairment that continues (or can reasonably be expected to
continue) for (i) 90 consecutive days or (ii) 180 days out of any 365-day
period, which, in either case, shall only be deemed to occur following the
written determination by the Company of any such occurrence of Disability.
(b)    Other Termination of Employment or Service. Except as otherwise provided
in Section 3(a), if the Participant has not satisfied the Service Requirement,
then upon the termination of the Participant’s employment or other service
relationship with the Company or an Affiliate for any reason, any unearned PSUs
(and all rights arising from such PSUs and from being a holder thereof) will
terminate automatically without any further action by the Company and will be
forfeited without further notice and at no cost to the Company.
4.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds PSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Participant an amount in cash equal to
the cash dividends the Participant would have received if the Participant was
the holder of record, as of such record date, of a number of shares of Stock
equal to the number of Target PSUs held by the Participant that have not been
settled as of such record date, such payment to be made on the date on which any
Earned PSUs are settled in accordance with Section 5. For purposes of clarity,
if the PSUs (or any portion thereof) are forfeited by the Participant pursuant
to the terms of this Agreement, then the Participant shall also forfeit the
Dividend Equivalents, if any, accrued with respect to such forfeited PSUs. No
interest will accrue on the Dividend Equivalents between the declaration and
payment of the applicable dividends and the settlement of the Dividend
Equivalents.
5.    Settlement of PSUs. Within 30 days of the Settlement Date, the Company
shall deliver to the Participant (or the Participant’s permitted transferee, if
applicable), a number of shares of Stock equal to the number of Earned PSUs;
provided, however, that any fractional PSU that becomes earned hereunder shall
be rounded down at the time shares of Stock are issued in settlement of such
PSU. No fractional shares of Stock, nor the cash value of any fractional shares
of Stock, shall be issuable or payable to the Participant pursuant to this
Agreement. All shares of Stock, if any, issued hereunder shall be delivered
either by delivering one or more certificates for such shares to the Participant
or by entering such shares in book-entry form, as determined by the Committee in
its sole discretion. The value of shares of Stock shall not bear any interest
owing to the passage of time. Neither this Section 5 nor any action taken
pursuant to or in accordance with this Agreement shall be construed to create a
trust or a funded or secured obligation of any kind.
6.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating


A-2

--------------------------------------------------------------------------------





to this Award, which arrangements include the delivery of cash or cash
equivalents, Stock (including previously owned Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the amount
of shares otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Stock, the maximum number of shares of Stock that may be so
withheld (or surrendered) shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or an Affiliate or any of their respective managers, directors, officers,
employees or authorized representatives (including, without limitation,
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.
7.    Non-Transferability.  During the lifetime of the Participant, the PSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Stock
underlying the PSUs have been issued, and all restrictions applicable to such
shares have lapsed. Neither the PSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
8.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed. No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance of Stock hereunder, the Company


A-3

--------------------------------------------------------------------------------





may require the Participant to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.
9.    Legends. If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Stock is
then listed. If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.
10.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
shares of Stock, except as otherwise specifically provided for in the Plan or
this Agreement.
11.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.
12.    No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the PSUs thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any Affiliate, or any other entity, or affect in any way the right of the
Company or any such Affiliate, or any other entity to terminate such employment
or other service relationship at any time. The grant of the PSUs is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future. Any future Awards will be
granted at the sole discretion of the Company.
13.    Legal and Equitable Remedies. The Participant acknowledges that a
violation or attempted breach of any of the Participant's covenants and
agreements in this Agreement will cause such damage as will be irreparable, the
exact amount of which would be difficult to ascertain and for which there will
be no adequate remedy at law, and accordingly, the parties hereto agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction issued by any court of competent jurisdiction, restraining the
Participant or the affiliates, partners or agents of the Participant from such
breach or attempted violation of such covenants and agreements, as well as to
recover from the Participant any and all costs and expenses sustained or
incurred by the Company or any Affiliate in obtaining such an injunction,
including, without limitation, reasonable attorneys' fees. The parties to this
Agreement agree that no bond or other security shall be required in connection


A-4

--------------------------------------------------------------------------------





with such injunction. Any exercise by either of the parties to this Agreement of
its rights pursuant to this Section 13 shall be cumulative and in addition to
any other remedies to which such party may be entitled.
14.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):
If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
Liberty Oilfield Services Inc.
Attn: Vice President and General Counsel
950 17th Street, Suite 2400
Denver, Colorado 80202
If to the Participant, at the Participant’s last known address on filed with the
Company.
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
15.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
16.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
17.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted


A-5

--------------------------------------------------------------------------------





hereby; provided¸ however, that the terms of this Agreement shall not modify and
shall be subject to the terms and conditions of any employment, consulting
and/or severance agreement between the Company (or an Affiliate or other entity)
and the Participant in effect as of the date a determination is to be made under
this Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.
18.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
19.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any SEC rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all shares of Stock issued
hereunder shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.
20.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
DELAWARE LAW.
21.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.
22.    Headings. Headings are for convenience only and are not deemed to be part
of this Agreement.
23.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


A-6

--------------------------------------------------------------------------------





Delivery of an executed counterpart of the Grant Notice by facsimile or portable
document format (.pdf) attachment to electronic mail shall be effective as
delivery of a manually executed counterpart of the Grant Notice.
24.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of the Nonqualified Deferred Compensation Rules
and shall be construed and interpreted in accordance with such intent.
Nevertheless, to the extent that the Committee determines that the PSUs may not
be exempt from the Nonqualified Deferred Compensation Rules, then, if the
Participant is deemed to be a “specified employee” within the meaning of the
Nonqualified Deferred Compensation Rules, as determined by the Committee, at a
time when the Participant becomes eligible for settlement of the PSUs upon his
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules, then to the extent necessary to prevent any accelerated or
additional tax under the Nonqualified Deferred Compensation Rules, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Participant’s separation from service and (b) the Participant’s
death. Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.


A-7

--------------------------------------------------------------------------------






EXHIBIT B
PERFORMANCE GOAL FOR PERFORMANCE RESTRICTED STOCK UNITS
[        ]


Exhibit B-1